Citation Nr: 0325601	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in San 
Juan, Puerto Rico, which denied entitlement to an evaluation 
in excess of 30 percent for a schizophrenic disorder.  
Jurisdiction of the veteran's claim has subsequently been 
transferred to the RO in New York, New York.

The veteran failed to appear at a Board hearing at the RO in 
December 1993.  The Board construes that no-show as 
constituting a withdrawal of the request for a hearing.  38 
C.F.R. 20.702(d).

This matter was previously before the Board in September 1994 
and September 1999, at which times it was remanded for 
additional development.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The veteran has been given notice 
that VA has a duty to assist him in obtaining any evidence 
that may be relevant to this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  

In a March 2002 letter, the RO advised the veteran of the 
enactment of the VCAA, what evidence the VA still needed from 
him, that VA would help him obtain evidence to support his 
claim, and what he could do to help with his claim.  See 
Quartuccio, supra, see also Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

A review of the record discloses that the Board remanded this 
case to the RO in September 1994 and, among other things, the 
RO was directed to afford the veteran an examination by a 
panel of two VA board-certified psychiatrists.  An 
examination was scheduled in March 1995 pursuant to the 
Board's directive, and the veteran failed to appear.  
Subsequently, VA examinations have been scheduled in October 
1997, October 1998, and December 1998 for the purpose of 
ascertaining the current severity of the veteran's service-
connected schizophrenic disorder, and to distinguish the 
impairment associated with that disability from any other 
psychiatric disability present, including a substance abuse 
disorder.  However, the veteran did not report to any of 
those scheduled examinations.  

Pursuant to 38 C.F.R. § 3.655 (b) (2002) when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without showing good cause, fails to report for such 
examination, and the examination was scheduled in conjunction 
with an increased rating claim, the claim shall be denied.  
The RO continued the denial of the veteran's claim pursuant 
to that provision of the regulations.  Accordingly, the RO 
denied the veteran's claim for an increased evaluation for 
the service-connected schizophrenic disorder.  The case was 
returned to the Board and in September 1999 the Board again 
remanded the case to the RO.  

Based upon review of the claims file, the Board previously 
found that the record did not document that the RO adequately 
informed the veteran of the consequences of failing to report 
for a scheduled VA examination.  See Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  Furthermore, it appeared that the 
veteran had been incarcerated during some of the dates the 
examinations were scheduled.  The 1999 remand directed the 
RO, inter alia, to contact the veteran at his address of 
record and ask whether he was willing to report for a VA 
psychiatric examination and, if he responded in the 
affirmative, to schedule a VA psychiatric examination.  In a 
May 2000 written statement, the veteran informed the RO that 
he was willing to report for a VA examination.  At that time 
he was incarcerated, but in December 2000 he informed the RO 
of his release from prison.  

In March 2002 the RO sent a letter to the veteran at a New 
York City address which, in pertinent part, informed the 
veteran that he would be scheduled for a VA psychiatric 
examination and that he would be informed by a separate 
letter from the VA Medical Center when and where the 
examination would be held.  That letter was returned by the 
Post Office.  In January 2003 the RO sent a similar letter to 
an address in Puerto Rico, which had been listed by the VA 
Medical Center in San Juan.  That letter was not returned.

The United States Court of Appeals for Veteran Claims (Court) 
has held that the burden is upon VA to demonstrate that 
notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 
262 (1993).

The Board notes that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson, supra, at 264.  
With regard to the pending claim, the Board has carefully 
reviewed the claims file and has found that in April 2002 the 
veteran submitted a document which noted an address at [redacted] 
Street in [redacted].  The record shows that the RO mailed the 
March 2002 letter to an address at [redacted] in New York.  
It appears that this error was inadvertent on the part of the 
RO, because the [redacted] address is not shown in the 
record.  The last address furnished by the veteran and of 
record at the time the RO mailed the March 2002 letter is 
noted to be on [redacted].  It thus appears that the 
veteran's lack of response to the requests from the RO was 
due to the RO's inadvertence and not the veteran's failure to 
apprise VA of his whereabouts.  The RO should again send the 
letter to the veteran at the New York address indicated in 
the file on [redacted], unless a new address has been 
reported.

In view of the foregoing, the Board cannot be confident that 
the veteran has been notified that a failure to report for 
his scheduled VA examination, without good cause, could 
result in a denial of his claim for an increased rating.  He 
has not yet been afforded an opportunity to present argument 
and/or evidence on this question, nor has he been provided a 
supplemental statement of the case (SSOC) with respect to 
this issue.  Thus, the Board will remand the matter to the RO 
to avoid the possibility of prejudice to the claimant.  See 
38 C.F.R. § 19.9 (2002).

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of any 
recent records of VA hospitalization or 
treatment that have not been associated 
with the veteran's claims file.

2.  The RO should contact the veteran at 
his address of record, and ask him 
whether he is willing to report for a VA 
psychiatric examination.  The veteran 
should be again informed (in addition to 
the statements in the present decision) 
that his failure to cooperate may result 
in adverse action on his claim pursuant 
to 38 C.F.R. § 3.655(b).

3.  If the veteran responds in the 
affirmative, he should then be scheduled 
for a VA psychiatric examination to 
ascertain the severity of his service-
connected schizophrenic disorder.  The 
examiner should identify and diagnose any 
current psychiatric disorders, and note 
for the record the relationship, if any, 
between any separately diagnosed 
psychiatric disorders.  The examiner 
should also provide an opinion as to the 
degree of social and industrial 
impairment due to the veteran's 
psychiatric disorder(s), and assign a 
numerical score on the Global Assessment 
of Functioning Scale (GAF) provided in 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), and explain its significance.  The 
examination report should reflect review 
of all pertinent material in the claims 
folder and include a complete rationale 
for all opinions expressed.

4.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with an SSOC which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the March 2003 SSOC, with particular 
consideration of the provisions of 38 
C.F.R. § 3.655(b), if applicable.  An 
appropriate period of time should be 
allowed for response.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).




